EXHIBIT 10.34

 

LOAN AGREEMENT

 

SA Holding LLC

Fox Wood

88 Old Roxbury Road

Roxbury, CT  06783

 

June 10, 2009

 

Affinity Group, Inc.

2575 Vista Del Mar Drive

Ventura, CA 93001

 

Gentlemen:

 

You have advised us that Affinity Group, Inc (“AGI”) recently entered into a
tenth amendment (the “Amendment”) to its Amended and Restated Credit Agreement
dated as of June 24, 2003, as amended, among AGI, the guarantors party thereto,
the lenders party thereto, Canadian Imperial Bank of Commerce, as syndication
agent and as administrative agent and General Electric Capital Corporation, as
documentation agent (as amended by the Amendment, the “Senior Secured Credit
Agreement”). The Senior Secured Credit Agreement requires an Adams Party
(capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Senior Secured Credit Agreement) to loan to AGI,
or cause to have loaned to AGI, interest payable under the Senior Secured Credit
Agreement on $16,000,000 in aggregate principal amount of the Term Loans
outstanding on the date of the Amendment (the “Loan Commitment”). You have
advised us that the Loan Commitment is anticipated to aggregate approximately $2
million through the maturity of AGI’s indebtedness under the Senior Secured
Credit Agreement.

 

SA Holding LLC (“SAH”) is an affiliate of the Adams Parties, Stephen Adams being
the sole owner of SAH.  AGI has requested that SAH make loans to AGI up to the
amount of the Loan Commitment.  SAH has agreed to do so on the terms set forth
in the promissory note attached hereto as Exhibit A (the “Note”).  We
acknowledge that the Note is subordinate in right of payment to the obligations
of AGI under the Senior Secured Credit Agreement (but not subordinated in right
of payment to any other obligation of AGI) and that the Note is unsecured.

 

In order to confirm that the foregoing properly reflects our understanding
regarding the Loan Commitment, we would appreciate your executing a copy of this
letter, which has been enclosed for that purpose, together with an executed
original of the Note.  Upon receipt of such executed counterpart of this letter
agreement and the Note, we agree to make loans under the Note upon not less than
five business day’s request detailing the amount of the advance and the
requested date of funding.  Upon receipt of such executed counterpart, this
letter agreement shall constitute a binding loan agreement between us on the
terms and conditions contained herein.

 

1

--------------------------------------------------------------------------------


 

This letter agreement contains the entire agreement between us with respect to
the subject matter hereof and no prior oral or written agreement, and no
contemporaneous oral representations or agreements between us with respect to
the subject matter of this letter agreement shall be of any force or effect. 
The making of this agreement has not been induced by any representations,
understandings or other considerations not specifically enumerated herein.  Any
additions, amendments or modifications to this letter agreement shall be of no
force or effect unless in writing and signed by both of us. This letter
agreement is made under, and shall be construed and enforced in accordance with,
the laws of the State of Minnesota applicable to agreements made and to be
performed solely therein, without giving effect to principles of conflicts of
law.  The provisions of this letter agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns This letter agreement may be executed in any number of counterparts,
each of which when so executed and delivered, shall constitute an original
hereof and it shall not be necessary in making proof of this letter agreement to
produce or account for more than one original counterpart thereof.

 

 

 

Very truly yours,

 

 

 

 

 

SA Holding LLC

 

 

 

By:

/s/ Stephen Adams

 

 

Stephen Adams

 

Its:

Sole Member

 

Accepted and agreed to as

of the date first above written

 

Affinity Group, Inc.

 

By:

/s/ Michael Schneider

 

 

Michael Schneider

 

Its:

Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------